            Case 1:21-cv-11291-IT Document 7 Filed 09/03/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
VICTOR L. MELÉNDEZ,                        )
            Plaintiff,                     )
                                           )
v.                                         ) Civil Action No.
                                           ) 21-11291-IT
FRANCES E. VIERA RODRIGUEZ,               )
CARMEN M. RODRIGUEZ,                       )
BRISTOL SUPERIOR DISTRICT COURT,          )
D.A. THOMAS QUINN, and                     )
NICOLAS ATHANASSIOU,                       )
            Defendants.                    )
__________________________________________)

                   ORDER DISMISSING CASE WITHOUT PREJUDICE

                                        September 3, 2021

TALWANI, J.
       This action is DISMISSED without prejudice pursuant to Fed. R. Civ. P. 12(h)(3) for lack

of subject matter jurisdiction. This court has an independent obligation to inquire sua sponte into

its own subject matter jurisdiction. McCulloch v. Velez, 364 F.3d 1, 5 (1st Cir. 2004). “If the

court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.” Fed. R. Civ. P. 12(h)(3). Here, after examining the Amended Complaint [5], the court

discerns no plausibly pleaded federal claims. Plaintiff Victor L. Meléndez asserts federal

question jurisdiction under 28 U.S.C. § 1331, contending that “(1) using of documents social

security number or birth certif[icate] (2) is order v[iol]ation of federal law such as fraud” Am.

Compl. 3. In the Civil Cover Sheet, Meléndez states the cause of action is “18 U.S.C. [I]dentity

theft and Fraud using documents personal and fraud.” Civil Cover Sheet [#5-1]. Although

identity theft is prohibited by federal criminal law, see 18 U.S.C. § 1028, there is no private right

of action allowing an individual to sue for identity theft under that statute. Chaturvedi v.
            Case 1:21-cv-11291-IT Document 7 Filed 09/03/21 Page 2 of 2




Siddharth, CV 20-11880-FDS, 2021 WL 664129, at *2 n.3 (D. Mass. Feb. 19, 2021) (citing

Garay v. U.S. Bancorp, 303 F. Supp. 2d 299, 302–03 (E.D.N.Y. 2004)). There is therefore no

subject matter jurisdiction over such a claim. There being no plausibly pleaded federal claims,

the court declines to exercise supplemental jurisdiction under 28 U.S.C. § 1367(c)(3). While the

Court takes no position as to the merits or viability on any potential state law claims, this Order

does not preclude Meléndez from filing in an appropriate state forum. No filing fee is assessed,

and all pending motions are DENIED as MOOT. The Clerk is directed to enter a separate order

of dismissal.

So Ordered.
                                                       /s/ Indira Talwani
                                                      INDIRA TALWANI
Dated: September 3, 2021                              United States District Judge




                                                 2
